TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-02-00217-CV




                          New Hampshire Insurance Company, Appellant

                                                     v.

                                        Lester Tobias, Appellee




                 FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
               NO. 6678-A-C, HONORABLE HOWARD WARNER, JUDGE PRESIDING




                The parties have filed an agreed motion to dismiss, notifying this Court that they have settled

their dispute. Pursuant to the settlement agreement, we grant the motion, vacate the trial court=s judgment,

and dismiss the appeal. Tex. R. App. P. 42.1(a)(2), 43.2(e).




                                                  ___________________________________________

                                                  Lee Yeakel, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed on Agreed Motion

Filed: August 8, 2002
Do Not Publish